fig: T^A»            WR-82,033-02


Ik r Clot-
                                                ».Qfer*



      f\iML YoL^ &,<< vuhjLor mifKfs io m fUi- V>VuV




                         S^ ifwWil 7/ 7/9- 53-
                                 h itu dourr of Criminal
                           ^
                               A.PPP&k
                               — — I I . . n-1.1 .1—1111   I   II-
                                                                     a f TtXQA
                                                                     •!   I- —II.I   —   I— II




                     PeJiJidn for OiscreMonW Hdvipjui
       ~H> ~TKi Honorahl&~Sud&&:
        tofhe£ A/ouj jEmes>k £er\auia&& 7SV.. T?u_ Defendant "/ v\ daze.
A/b^O\l-&CJ<~D(05cl m tkl /oyft ~3c*dt'Ci&lDishnc} in CLamevon C*urtt(1f

         IkJL QdkY\d6v\t \S YzquieStinb fk£ //enarable douyf of ChiminJ
 4pPpiIs -h C&nduibr 3 discretionary rat/ieuj of fits case* and raise*
 tkt hllnLjin± Stounorofi BrroH.

fi) Tbl Oefe/hddVll cJaiTHl find iffa PiDSeCu/iinn ewed h1/ L>i-fhJfff7ijA
    14/ic/prtCjL tPldt' CuOOt/d establish his inndCPnCJL,
(Q Ikt Oefrndml infarmed tin arrpjknOi aW a/ tkisant af hi arresr buhdt
  his cii/Jl mthvi m'*Aem) ftidkeiuM nJ livins d his CJhilds ttitkfiA
  YeiiiknoA c/o -h Iflivihl' MemsCtnd'omIAW^t Consent).
Q ~Tk£ Defendant dso informed Ua teurf a/ his mnttm h SuPPr&ZS hparfnJi,
   -HiJ- he Luil n&t IfuinA at tke reiictericl*
 H) Earlier on 4ktJak tUt DeHndaJ um arresleds ~3hsut A™ UPez,
  luhb tote MnJh 4ki Oekyvlanh thildxS Mr/heri Luis arrested M
  69 fkisarnz. awes/inA QJbev?t*^shsu&. Awm loPez. had'Qec&ss ^ tiu.
  YPsidendL Luhevt. tUn boidencJL Lias bunJ. Thj rutff c/a</ Ljhph UjL
  Defendant Luent before, tflijish&k CAuirh~tki H4<£]istfate.Jbtd&&/
  1?ml DiCdsz, Called ~Zosue. fan UPez> hut a badiff mfoYm^di^
 JuidoxL he. hadbain released. Sosu<l fan LPez rs infithous for
  this hPt fit tvimJL tv\ P)n>&h3is;ll&.
B)~Th4 Dthntlant AvtW QoctPhJU* °>rilh 0m nhxPr ham samMe. ona
   bmbr SenUndJL/h fU writ a Mistaken l/eyditt LU rJuvnid*
F.lTk* Ddfhdavd bled an attJbud i W After JU flea tlaim^
    mPcnSiUw in in eft^t h> h^nUis ch)\k iVuJWfc ck^n